UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6261



RONNIE L. SIMMONS, SR.,

                                             Plaintiff - Appellant,

          versus

H. R. POWELL, Warden; W. COPELAND, Assistant
Warden; JAMES POPE, DCE Principal; J. DAVID,
DCE Regional Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-1143)

Submitted:   August 22, 1996           Decided:     September 3, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie L. Simmons, Sr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order overruling

his objections to the assessed partial filing fee and granting him

an additional thirty days to pay the fee. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2